DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 allowed as a result of Amendment filed on January 14, 2022 and Terminal Disclaimer filed on August 26, 2021.
The closest relevant arts are Raje et al (8,414,673 B2) and Sullivan et al (2013/0087045 A1).
Raje et al disclose an air treatment system (100 in Fig. 1) located at the inlet of a gas turbine (col. 1, lines 8-10) wherein the air treatment system comprises a housing (56) positioned to channel an airstream towards the inlet assembly (40), the housing (56) positioned upstream of the input side, which channels the airstream into the system, an air treatment module (12) positioned at a proximal end of the housing (56) comprising a plurality of inlet air filters (54 in Fig. 1) to provide fluid flow to the internal chamber, an air conditioning  module (16) mounted downstream of the air treatment module (12).  Raje et al disclose an air conditioning module or a chiller (16) but are silent about its ability to adjust the temperature of the air stream.  Raje et al disclose the air conditioning module (16) comprising at least one chiller module (col. 6, lines 44-54) which includes a plurality of condenser coils with refrigerant (col. 6, lines 50-53).  Raje et al disclose the air treatment system (12) further comprising a filter (54) positioned upstream of the air conditioning module (16).  Raje et al disclose the air conditioning module (16) comprising at least one chiller module (col. 6, lines 44-54) which includes a plurality of condenser coils with refrigerant (col. 6, lines 50-53).  
Sullivan et al disclose a system for conditioning air flow to a gas turbine (14) including a filter housing (12) (paragraph 0022) and a conditioning module (40, paragraph 0024) inside the filter housing (12) to adjust the temperature of the air flowing through the filter housing (12) (Abstract) such that the airstream enters the air conditioning module (40) at a first temperature and exit the air conditioning module (40) at a second temperature (see paragraph 0028).  Sullivan et al disclose the air conditioning module (40) comprising at least one chiller module (paragraph 0024).  Sullivan et al disclose a system for conditioning air flow to a gas turbine (14) including a filter housing (12) (paragraph 0022) and a conditioning module (40, paragraph 0024) inside the filter housing (12) to adjust the temperature of the air flowing through the filter housing (12) (Abstract) such that the airstream enters the air conditioning module (40) at a first temperature and exit the air conditioning module (40) at a second temperature (see paragraph 0028).  Sullivan et al disclose an air conditioning module located inside the air treatment housing wherein the air conditioning module conditions the air flow to reduce the temperature difference of the air exiting the filter housing (see Abstract).  Sullivan et al disclose the air conditioning module (40) comprising at least one chiller module (paragraph 0024).
Claims 1-25 of this instant patent application differ from the disclosure of either Raje et al (8,414,673 B2) or Sullivan et al (2013/0087045 A1) in that the air treatment system comprises specifically in a series an inlet assembly located upstream of a compressor forming an input side of the gas turbine, a housing positioned upstream of the input side channeling the airstream to the compressor, an air treatment with a plurality of air filters positioned at a proximal end of the housing, one or more air conditioning modules mounted downstream of the air treatment module, and one or more blowers mounted in the first internal chamber and providing fluid flow to an interior of the housing via at least one outlet of the first internal chamber, the one or more blowers configured to pressurize the air entering the air treatment module.  It is recognized that the one or more blowers may adjust the pressure, which may be affected by filters and one or more air conditioners, to ensure that the pressure is within the turbine manufacturer’s guidelines.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        January 21, 2022